Citation Nr: 1010002	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  09-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs James A. Haley Veterans' 
Hospital in Tampa, Florida



THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at 
Florida Hospital Medical Center, on August 27, 2004.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The appellant evidently had active duty from October 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) James A. Haley Veterans' Hospital in Tampa, 
Florida, that denied payment or reimbursement of medical 
expenses for hospital services provided by the Florida 
Hospital Medical Center in Winter Park, Florida, a non-VA 
hospital, on August 27, 2004.

The appellant was scheduled for a hearing before a Veterans 
Law Judge in Washington, D.C., in March 2010, but failed to 
report and did not request that the hearing be rescheduled.  
As such, the Board believes all due process requirements were 
met with regard to his hearing request.


FINDINGS OF FACT

1.  The appellant has no adjudicated service-connected 
disabilities.

2.  On August 27, 2004, the appellant arrived by car at a 
non-VA emergency room; he had experienced lower abdominal 
pain for one day that diagnostic tests attributed to a kidney 
stone.

3.  On August 27, 2004, after receiving his diagnosis and 
declining admission, the Veteran decided to return home.

4.  VA did not approve payment for the medical care received 
at the non-VA medical facility on August 27, 2004.

5.  Giving the appellant the benefit of the doubt, the 
appellant's medical treatment on August 27, 2004 is 
considered emergent by a reasonably prudent lay person.


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, the criteria for 
payment or reimbursement of unauthorized, non-VA medical 
expenses incurred on August 27, 2004, pursuant to the 
Veterans Millennium Health Care and Benefits Act, are met.  
38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 
17.1000-17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's claim, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim because the 
Board is taking action favorable to the Veteran by granting 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; 

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

The Board need not here determine whether § 1725 as revised, 
effective October 10, 2008, is to be given retroactive 
effect.  Whether the version effective prior to October 10, 
2008, or the version effective since October 10, 2008, is 
applied, the result is the same; the appeal is allowed.  
Although the appellant has not been apprised of the revised 
version of 38 U.S.C.A. § 1725, the Board finds no prejudice 
to the Veteran by the Board decision.  See Bernard v. Brown, 
4 Vet. App. at 384.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing 38 U.S.C.A. § 1725, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Under 38 
C.F.R. § 17.1002, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need be demonstrated only that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, that is, placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  38 C.F.R. § 17.1002(b); see Swinney v. Shinseki, 
23 Vet. App. 257 (2009) (to the effect that both medical and 
lay evidence may be considered in a prudent-layperson 
evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. 
§ 17.1002 required a medical finding of an emergency).

III. Factual Background and Legal Analysis

The record reflects that, on the morning of August 27, 2004, 
the appellant arrived by car at the emergency room at the 
Florida Hospital Medical Center, in Winter Park, Florida, a 
non-VA hospital.  He complained of left lower abdominal pain 
that he rated as an 8 on a scale of 0 to 10.  He said the 
pain started earlier that morning and that he had similar 
symptoms the previous day that were not as severe.  His 
breathing was effortless, his circulation was normal, and he 
denied nausea, vomiting, and diarrhea.  He gave a past 
medical history of myocardial infarction and triple bypass 
surgery and said he took two prescribed medications for 
dizziness.  On examination, he was alert and in moderate 
distress.  His abdomen was soft, with no organomegaly, and 
there were normal bowel sounds.  There was tenderness and 
guarding.  Prescribed antibiotic and pain medications were 
intravenously administered.

Further, results of a computed tomography (CT) scan showed 
that the appellant evidently had a large stone at the mid 
urethra (physician's writing indistinct).  The clinical 
impression was acute abdominal pain, left renal.  It was 
noted that the Veteran decided to return home and was advised 
to be watchful for signs and symptoms of swelling and 
redness.  The treating emergency room physician specifically 
checked a box indicating that the appellant's condition was 
an emergency, and noted that he was sent home in improved and 
stable condition.  

In his December 2004 notice of disagreement and August 2009 
substantive appeal, the appellant described his past medical 
history of a heart attack in June 2002 with triple bypass 
surgery at that time.  His recent medical history included a 
March 2004 episode in which he experienced dizziness without 
pain for which he went to see his Orlando VA clinic physician 
who thought it was possible he was having small strokes, and 
told him to go to the emergency room.  He said that his 
physician alerted the emergency room to his impending arrival 
and he was expected but waited many hours to see a physician.  
 
With that in mind, he described his current episode of 
abdominal pain and said that, while driving to the Orlando VA 
Clinic he called the triage number and a recording advised 
him to telephone 911 if it was an emergency.  He said his 
pain was so severe (the "worst pain" he ever experienced) 
he was unable to simultaneously talk and drive, and he had 
difficulty catching his breath.  Thus, when he reached the 
Florida Hospital Medical Center that was about a mile before 
the VA clinic he had to decide if he was able to make it to 
the (VA) clinic.  He would have to wait to see his own VA 
physician for an unscheduled appointment, who might still 
send him to a hospital, as happened in March 2004.  The 
appellant said he was very frightened, had severe stabbing 
pain, and thought he might have a ruptured appendix, as he 
was unfamiliar with anyone who had kidney stones.  He said 
that, given his pain, he believed that he could not make it 
one more mile (and then possibly wait a very long time to see 
his VA physician).  He walked into the emergency room and 
reported that his pain started approximately 4 hours earlier 
and was worsening.  He said he received intravenous pain 
medication that relieved the pain and that results of 
diagnostic tests confirmed the presence of a kidney stone.  
He said that the treating emergency room physician wanted to 
admit him until the stone passed and advised that could take 
a day or a week, although the doctor believed the stone would 
pass on its own.  He was told the decision to be admitted was 
his and that antibiotics and pain medication would be 
prescribed if he wanted to leave.  As he knew the diagnosis 
and what to expect, he decided to return home.  Given that 
the emergency room physician wanted to admit him, the 
appellant believed that he made the correct decision to seek 
emergency attention.

According to a June 2008 statement, a VA medical provider 
upheld the denial of reimbursement or payment for the 
expenses incurred on August 27, 2004.  In support of such 
decision, it was noted that the appellant's lower abdominal 
pain started one day earlier and was non-emergent.

The Veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to private 
hospital treatment received on August 27, 2004, pursuant to 
the Veterans Millennium Health Care and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2009).  His primary contention is that several months 
earlier when he experienced dizziness, without pain, he went 
to the VA clinic and his treating physician sent him to a 
private emergency room, fearing that he was having small 
strokes; thus, when the appellant experienced sharp abdominal 
pain and difficulty breathing, he was frightened and believed 
he needed immediate medical attention.

As the regulation indicates, an emergency exists if a prudent 
lay person would have reasonably expected that delay in 
treatment would have been hazardous to life or health.  
Despite the above-noted June 2008 opinion, the fact that the 
emergency room physician specifically categorized the 
appellant's condition as an emergency (as opposed to a "non-
emergency") and thought it was prudent to hospitalize the 
Veteran for further treatment is enough to establish that the 
treatment could have been judged emergent by a prudent lay 
person.  Moreover, the Board observes that when the Veteran 
was treated on August 27, 2004, and then advised of the 
diagnostic test results and decided to return home, the 
physician instructed that he should be watchful for signs and 
symtoms of swelling and redness and given prescribed pain and 
antibiotic medication, this order suggests that the treatment 
in question could be judged as emergent by a prudent lay 
person.  Lastly, the Board observes that the appellant 
reported that, in March 2004, he had experienced an episode 
of undiagnosed dizziness.  He indicated that he sought 
treatment at the VA Orlando clinic and was sent to the 
emergency room by his treating physician who thought it 
possible that the appellant was having small strokes.  
Therefore, based on the recent prior episode, a prudent lay 
person could reasonably believe that the emergency treatment 
on August 27, 2004, was for a continued emergency and 
treatment was warranted.  Thus, the Board finds that, based 
on the lay and medical evidence, and resolving any doubt in 
the appellant's favor, reimbursement or payment for the non-
VA medical expenses incurred on August 27, 2004, is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided on August 27, 2004, is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs 


